
	
		One Hundred Tenth Congress of the United States
		  of America
		2d SessionBegun and held at the City of Washington on Thursday, the third
		day of January, two thousand and eight
		S. CON. RES. 68
		IN THE SENATE OF THE UNITED
		  STATES
		
			February 28, 2008
			Agreed
			 to
		
		CONCURRENT RESOLUTION
		
	
	
		1.Use of the rotunda of the Capitol by the
			 Joint Congressional Committee on Inaugural CeremoniesThe rotunda of the United States Capitol is
			 authorized to be used on January 20, 2009, by the Joint Congressional Committee
			 on Inaugural Ceremonies in connection with the proceedings and ceremonies
			 conducted for the inauguration of the President-elect and the Vice
			 President-elect of the United States.
		
	
		
			
			Secretary of the Senate
		
		
			
			Clerk of the House of Representatives
		
	
